DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiruta et al. (USPN 5386996).
	Regarding claim 1, Hiruta et al. discloses a club head having fixed member 1 and a head body 2 when combined forming a hollow interior (See Figure 3).  The head body is made of a first material having a first specific gravity.  The head body also includes a body opening portion forming a body opening.  The fixed member is formed of a second material having a second specific gravity.  The fixed member forms a part of the inner surface and a part of the outer surface and is disposed inside of the body opening portion.  The outer peripheral portion of the fixed member is joined to an inner peripheral portion of the head body such that the both form a joining portion.  The inner peripheral portion of the head body opening portion includes a first engaging portion in the form of a projection and the outer peripheral portion of the fixed member includes a second engaging portion in the form of a recess.  The first engaging portion and the second engaging portion form a projection-recess fitting such that the inner peripheral portion and the outer peripheral portion are joined to each other.  An inner surface of an inside region of the fixed member is located on the head outer side with respect to an innermost end of the joining portion.
	Regarding claim 4, insert casting is considered product by process.  Since Hiruta et al. shows the fixed member being fixed to the head body by casting (not a specific type) and shows the final product, it is presumed that Hiruta et al. meets the limitations of the claim (See paragraph bridging columns 2 and 3).
	Regarding claim 5, Hiruta et al. discloses the second specific gravity being higher than the first specific gravity (See paragraph bridging Columns 2 and 3)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiruta et al. (USPN 5386996) in view of Aizawa (JP 08-47554).
	Regarding claim 2, Hiruta et al. does not disclose an inner-surface recess. Aizawa discloses a club head having a fixed member with an inner-surface recess on the inner surface of the fixed member (See Figures 2-4). The inside region is a portion located inside of the inner-surface recess and the outer peripheral portion is a portion located outside of the inner-surface recess.  Aizawa discloses the inner-surface recess being essential to preventing the fixed member from dislodging into the club head.  One having ordinary skill in the art would have found it obvious to have an inner-surface recess, as taught by Aizawa, in order to support the fixed member onto the club head.   
Allowable Subject Matter
Claims 7-13 are allowed.
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711